Case: 14-15630     Date Filed: 08/21/2015   Page: 1 of 4


                                                         [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-15630
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 1:14-cv-02819-CC



ALTHEA MILEY,

                                                           Plaintiff-Appellant,

                                   versus

THORNBURG MORTGAGE HOME LOANS INC.,
"TMHL",
DEBORAH J. BURNS,
SCOTT TURLINGTON,
CENLAR FSB,
(Cenlar),
JOSEPH LOOTS, et al.,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (August 21, 2015)
                Case: 14-15630        Date Filed: 08/21/2015       Page: 2 of 4


Before MARCUS, WILSON, and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:

       Althea Miley, proceeding pro se, appeals the district court’s sua sponte

dismissal of her complaint for failure to state a claim. In the court below, Miley

alleged that Thornburg Mortgage Home Loans and other parties (collectively,

creditors) violated a bankruptcy court stay when they foreclosed on her house. On

appeal, she argues that, because she could request a stay within 30 days of filing,

there was a temporary 30-day stay in effect after she filed her third bankruptcy

petition despite her status as a multiple repeat filer. 1

       We review de novo the district court’s dismissal of a complaint for failure to

state a claim, viewing the allegations in the complaint as true. Dimanche v. Brown,

783 F.3d 1204, 1214 (11th Cir. 2015). When a litigant seeks to file a case in forma

pauperis, the district court must dismiss the case if at any time it determines that

the action fails to state a claim on which relief may be granted. 28 U.S.C.

§ 1915(e)(2)(B)(ii).

       The filing of a bankruptcy petition operates as an automatic stay applicable

to creditors seeking to foreclose on a debtor’s property. 11 U.S.C. § 362(a). No

       1
          Miley does not challenge on appeal the district court’s dismissal of her other federal
claims, or its refusal to exercise supplemental jurisdiction over her state law claims, and so has
abandoned any argument in this respect. See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir.
2008) (per curiam). Also, we will not consider her arguments that the property was part of the
bankruptcy estate or that her creditors were required to seek a court order confirming no stay was
in effect, because she raises them for the first time on appeal. See Access Now, Inc. v. Sw.
Airlines Co., 385 F.3d 1324, 1335 (11th Cir. 2004).
                                                2
              Case: 14-15630      Date Filed: 08/21/2015   Page: 3 of 4


automatic stay goes into effect, however, if, when the debtor files a petition, she

has had two or more bankruptcy cases that were pending in the previous year but

were dismissed. Id. § 362(c)(4)(A)(i). Within 30 days of filing the latest case,

upon request of a party, the court may order a stay if the party demonstrates that

the case was filed in good faith. Id. § 362(c)(4)(B).

      The statute upon which Miley relies expressly states that an automatic stay

does not issue upon filing of a successive bankruptcy petition under the

circumstances of this case. See id. § 362(c)(4)(A)(i). As she now acknowledges,

no automatic stay was in effect under § 362(a) because she had two bankruptcy

cases pending in the previous year that were ultimately dismissed, see id.

§ 362(c)(4)(A)(i), and neither the record nor her brief support her current legal

contention that a temporary stay was in effect. Specifically, § 362(c)(4)(B) gives a

party 30 days to request a stay and allows the court to grant that request, but it does

not prohibit her creditors from taking action during that time period. Miley did not

allege that she requested a stay from the court or that the court exercised its

discretion to grant a stay. Accordingly, the district court did not err in determining

that Miley had failed to state a claim upon which relief could be granted. See 28

U.S.C. § 1915(e)(2)(B)(ii).

      Upon review of the record and consideration of Miley’s arguments, we

affirm the district court’s dismissal of Miley’s complaint.


                                           3
     Case: 14-15630   Date Filed: 08/21/2015   Page: 4 of 4


AFFIRMED.




                              4